Citation Nr: 1709296	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO. 08-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. The Agency of Original Jurisdiction (AOJ) for this matter is the RO in Denver, Colorado. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 travel Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

In August 2011, the Board reopened the claim and remanded the matter on the merits for further development. In August 2013, the Board again remanded the claim for additional development. The Board denied the claim in March 2015. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In March 2016, the Court granted a Joint Motion for Remand (JMR) that vacated the Board's March 2015 decision and remanded the case for further development and consideration. In June 2016, the Board remanded the claim for additional development in compliance with the JMR.


FINDINGS OF FACT

1. Degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine first manifested many years after the Veteran's separation from service, and the preponderance of the evidence is against a finding that they are in any way related to service.

2. The Veteran's spina bifida occulta and dextroscoliosis are congenital defects which were not subject to a superimposed injury or disease that caused additional disability during service.
CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a September 2007 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person examinations in September 2005 and October 2011. The Veteran's case file was reviewed by VA examiners in October 2013 and November 2016. The VA examiners provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim.

In June 2016, the claim was remanded for an addendum opinion concerning the Veteran's low back condition, in accordance with the March 2016 JMR. The October 2016 VA examiner reviewed the case file and issued an addendum opinion concerning the etiology of the Veteran's low back disorders. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for a Low Back Disorder

The Veteran contends that he injured his back in service while working on assembly line. He states that the assembly line consisted of approximately 100 people standing to load cargo into a ship, and that one time, the line abruptly stopped and he was left holding a 75 pound rocket in an awkward position. He had immediate pain and went to sick bay. He attributes his current back problems to the in-service injury. See, e.g., October 2011 & October 2013 VA examination reports.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Degenerative disc disease and degenerative joint disease are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App., 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

The Veteran demonstrates a current disability. The Veteran has been diagnosed with the four following disorders pertaining to the back: DDD of the lumbar spine, DJD of the lumbar spine, spina bifida occulta, and lumbar dextroscoliosis. See, e.g., October 2011 and October 2013 VA examinations.

The Veteran's low back disabilities are not etiologically related to his active service. STRs show no abnormalities of the spine or musculoskeletal system on the Veteran's March 1969 entrance examination. In November 1969, the Veteran reported back and hip pain that had been present for around two years. X-rays revealed a decreased number of lumbar vertebrae, consistent with spina bifida. He was noted to have spondylolysis. A subsequent physical therapy consultation revealed a negative examination, and he was prescribed exercises. On further orthopedic consultation, the Veteran displayed a full range of motion without pain. He was prescribed exercises, and was advised to not perform heavy lifting and to sleep on a firm bunk. He was diagnosed with a mild lumbosacral strain. Significantly, on separation examination in December 1970, no abnormalities of the spine were found and the Veteran raised no complaints in this regard.

The October 2016 examiner noted the 1969 diagnosis of mild lumbosacral strain from the orthopedic surgeon in service. However, the examiner observed that the Veteran went to only one session of physical therapy and did not require follow-up. The VA examiner further noted that there was no objective evidence of a chronic recurrent back problem or residual lumbar spine pathology documented in the Veteran's service treatment records. The October 2016 VA examiner reviewed the file and noted the Veteran's diagnosis of spondylolysis in service. The VA examiner noted, however, that the November 1969 response from orthopedics indicated that x-rays of the left hip and back were within normal limits, and that the impression was mild lumbosacral strain. As a result, the October 2016 VA examiner concluded that the initial examiner who provided a diagnosis of an "unstable back" was likely seeing the Veteran's spina bifida occulta, but not recognizing it for what it was. The October 2016 VA examiner further explained that this is common with individuals not specifically trained in spine care and evaluation. 

In August 2007, a private physician submitted a letter stating, "[the Veteran] still has chronic, persistent lumbar back pain, which could be attributed to the aggravation [of] an old injury during his work related injury in a motor vehicle accident on 5/10/2001." VBMS Entry April 11, 2011. However, this opinion is speculative as the private physician found the Veteran's current symptoms "could be" attributed to the aggravation an old injury. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted."). Moreover, the private physician did not identify the "old" injury, and, as the record indicates, the Veteran sustained post-service low back injuries. Therefore, this opinion is of little probative value. 

In April 2011, the Veteran sought an opinion from his private chiropractor as to the etiology of his low back pain. The chiropractor noted the Veteran's history of loading heavy rockets in service, and the Veteran's report that his back pain started at this time. The chiropractor opined, "it is in my opinion reasonable to conclude that the time of military service matches the approximate age of the degeneration." He stated that the Veteran's spondolytic L5 was consistent with lifting heavy objects with poor posture, as well as the general stresses of military boot camp and active service. He also stated that the disc degeneration and degenerative arthritis "could not get in the condition it is [sic] in now in less then [sic] 20 plus years." He stated that while there was no way to know the exact etiology for sure without pre and post x-rays and MRIs, "there is nothing that makes sense as an alternative cause." VBMS Entry April 11, 2011, p. 2.

However, the chiropractor did not discuss the Veteran's service treatment records, including his diagnosis of only mild lumbosacral strain. The chiropractor also failed to discuss the Veteran's history of post-service work with concrete which resulted in chiropractic treatment. Finally, the chiropractor failed to consider the 2001 motor vehicle accident which was severe enough to injure the lumbar spine. The October 2016 VA examiner also pointed out that the chiropractor's diagnosis of "L5 Grade I spondolytic spondylolistheses" is not consistent with the October 2016 radiologic diagnoses made by the October 2011 radiologist. Accordingly, this opinion is of little probative value. 

Service connection is available for congenital diseases, but not defects, that are aggravated in service. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; Quirin v. Shinseki, 22 Vet.App. 390, 394 (2009); Monroe v. Brown, 4 Vet.App. 513, 515 (1993).The October 2013 and October 2016 VA examiners noted that the Veteran's spina bifida occulta and dextroscoliosis constituted congenital defects. With regard to the Veteran's scoliosis in particular, the October 2013 examiner stated, "scoliosis in this case is more likely than not a congenital defect (caused by vertebral anomalies present at birth) based on the presence of the spinal bifida occulta and the consistent presence of this finding over time on x-rays." 

As for whether these congenital defects were subject to a superimposed injury during service, the October 2013 examiner opined:

Based on the lack of asymmetric muscle spasm or guarding, the minimal dextroscoliosis was not affected by the superimposed injury during service. The veteran does have clear documentation of a relatively short-lived low back condition in service, but based on the documentation of only a mild lumbosacral strain in service with negative physical exams, no need for follow up after the initial orthopedic consult, and the lack of available documentation of treatment for the low back for many years after service, it is less likely as not that the veteran suffered a significant superimposed injury in service with ongoing sequelae, including from the oct/Nov [sic] 1969 lumbosacral strain. 

The October 2016 VA examiner further opined that "spina bifida occulta is a congenital defect which does not change through life and is not caused by or aggravated by trauma." The October 2016 VA examiner also noted that the Veteran's lumbar dextroscoliosis is minimal, and is not evidence of a prior injury as it is general positional or congenital, as discussed in the October 2011 VA opinion.

The October 2013 and October 2016 VA examiners provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiners are competent and probative evidence. The VA examiners provided the Veteran with in-person examinations, reviewed the claims file and provided medical opinions supported by adequate rationale.

The Veteran testified in March 2011 that after the in-service incident, he felt immediate pain and was taken off the line and sent to sick call. In May 2011, the Veteran's wife also submitted a lay statement in support of the claim. She indicated that the Veteran's current low back disorder is related to service, and that following service, he was unable to work in jobs that were strenuous to his back. The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran and his wife have attempted to establish a nexus through their own lay assertions, the Veteran and his wife are not competent to offer an opinion as to the etiology of a low back disability due to the medical complexity of the matter involved, especially in view of the passage of time from service to the submission of the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Back disabilities require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran and his wife are not competent to render a nexus opinion of attempt to present lay assertions to establish a nexus between the Veteran's current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377 n.4; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

While chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document arthritis of the lumbar spine within one year of the Veteran's February 1971 discharge. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Accordingly, such presumptive service connection is not warranted.

To the extent the Veteran asserts having a continuity of symptomatology between the present conditions and in-service injury or disease, arthritis was not noted during service. Furthermore, characteristic manifestations of the disease process were not identified during service. Accordingly, § 3.303(b) is not applicable. See Walker, 708 F.3d 1331.

The preponderance of the evidence is against a finding linking the Veteran's low back disability to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for a low back disability, to include DDD of the lumbar spine, DJD of the lumbar spine, spina bifida occulta, and lumbar dextroscoliosis is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for a low back disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


